Order, Supreme Court, New York County (Louis B. York, J.), entered April 19, 2011, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law in this action where plaintiff alleges that she was injured when she slipped and fell on freshly mopped stairs in defendants’ hotel. Defendants submitted, inter alia, the *586testimony of their employee who stated that after he completed mopping the subject stairs, he placed a yellow warning sign on the landing, and left the door to that floor open. Moreover, plaintiff acknowledged that prior to her fall, she observed the open door, yellow cone and liquid, which led her to suspect that the steps were wet, but she proceeded to descend them in any event (see Ramsey v Mt. Vernon Bd. of Educ., 32 AD3d 1007 [2006]).
In opposition, plaintiff failed to raise a triable issue of fact as to whether defendants failed to maintain the premises in a reasonably safe condition (see generally Basso v Miller, 40 NY2d 233, 241 [1976]). Concur — Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.